  Exhibit 10.1

   

ABITIBIBOWATER INC.
OUTSIDE DIRECTOR DEFERRED COMPENSATION PLAN

Amended and Restated Effective as of June 16, 2009

 

--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

  1. Purpose 1   2. Definitions 1   3. Eligibility 3   4. Administration  3   5.
Deferral Election 3   6. Accounts 4   7. Distributions 5   8. Designation of
Beneficiary 6   9. Voting Rights 6   10. Transferability 6   11. Covenants of
Director 6   12. Remedies of the Company 6   13. Limitation of Rights of the
Director 7   14. Payments To Incompetents 7   15. Construction 7   16. Amendment
or Termination 7   17. Funding 8   18. Governing Law 8

 

 

--------------------------------------------------------------------------------

 


 

AbitibiBowater Inc. Outside Director Deferred Compensation Plan

 

1. Purpose.  The AbitibiBowater Inc. Outside Director Deferred Compensation Plan
(the "Plan") is intended to enhance the Company's ability to attract and retain
talented individuals to serve as members of the Board of Directors and to
promote a greater alignment of interests between non-employee members of the
Board and the shareholders of the Company.  All non-employee directors serving
on the Board as of December 31, 2008 were eligible to participate in the Plan
and enjoy the benefits of the Plan as set forth below upon the Effective Date. 
Non-employee directors elected or appointed to the Board after the Effective
Date are eligible to participate in the Plan on the date of election or
appointment.       In conjunction with the termination of Prior Plans (as
defined herein) effective as of December 31, 2008, any outstanding balance
credited on behalf of a current Director under one or more Prior Plans was
transferred to the Plan and credited hereunder as an opening Account balance on
the Effective Date.  Unless otherwise stated, all Prior Plan amounts transferred
to the Plan are subject to the terms set forth herein.       The Plan is hereby
amended and restated effective as of June 16, 2009 to permit US Directors to
change previously elected allocations between cash and deferred share units for
deferrals credited to the Plan on or after June 16, 2009.     2. Definitions. 
The following words and phrases, when used in this Plan with an initial capital
letter, unless the context clearly indicates otherwise, shall have the following
meanings, or the meanings as set forth elsewhere in this Plan.  Wherever
applicable the masculine pronoun shall include the feminine pronoun and the
singular shall include the plural.       (a) "Account" means a bookkeeping
account established for the benefit of a Director under Section 6 used solely to
measure and determine the amounts credited under the Plan on his behalf.  A
Director's Account may include sub-accounts consisting of a Cash Account and a
Deferred Share Unit Account.       (b) "Administrator" means the Corporate
Secretary of the Company.       (c) "Affiliate" means any entity directly or
indirectly controlled by, controlling, or under common control with the Company.
      (d) "Beneficiary" means the person or persons (including, without
limitation, any trustee) last designated by a Director to receive the balance of
his Account in the event of the Director's death.  If there is no effective
designated Beneficiary on file or surviving Beneficiary, the Participant's
estate shall be the Director's Beneficiary.        (e) "Board" means the Board
of Directors of the Company.       (f) "Canadian Director" means a Director who
is a Canadian resident for purposes of the Income Tax Act (Canada) (the
"Canadian Tax Act").        

--------------------------------------------------------------------------------

 

  (g) "Cash Account" means the sub-account used to record (i) deferrals made
hereunder that are designated by the Director for allocation to the Cash Account
and (ii) earnings on such amounts.       (h) "Committee" means Human Resources
and Compensation Committee of the Board or such members of the Board as are
selected by the Board from time to time to administer the Plan.       (i)
"Company" means AbitibiBowater Inc.       (j) "Crediting Date" is, unless
otherwise determined by the Committee, the last business day of the calendar
quarter.       (k) "Deferred Share Unit Account" or "DSU Account" means the
sub-account used to  record (i) deferrals made hereunder which are designated by
the Director for allocation to the DSU Account and (ii) any credits on and
adjustments of such amounts pursuant to Section 6.       (l) "Director" means
any individual qualified to serve as a member of the Board who is elected or
appointed and who is not an employee or a full-time officer of the Company or
any Affiliate.        (m) "Effective Date" means January 1, 2009, the date the
Company established the Plan.       (n) "Fair Market Value" means the average of
the high and low trading prices of a share of Stock as reported for the New York
Stock Exchange Composite Transactions during the previous five business days
ending, and including, the Valuation Date, rounded to the nearest number within
two decimal places.       (o) "Prior Plans" means the Deferred Compensation Plan
for Outside Directors of Bowater Incorporated, the Bowater Incorporated Outside
Directors' Stock-Based Deferred Fee Plan, the Bowater Incorporated 2004
Non-Employee Director Stock Unit Plan and the Abitibi-Consolidated Inc. Stock
Plan for Non-Employee Directors.       (p) "Separation from Service" means a
separation from service with the Company and other entities affiliated with the
Company, as determined in accordance with Section 409A of the U.S. Internal
Revenue Code of 1986, as amended (the "Code") and guidance issued thereunder. 
For purposes of the foregoing, whether an entity is affiliated with the Company
shall be determined pursuant to the controlled group rules of Code Section 414,
as modified by Code Section 409A.       (q) "Share Unit" means the right to
receive payment in cash in an amount equal to the Fair Market Value of one share
of Stock, determined as of the Valuation Date with respect to that Share Unit. 
      (r) "Stock" means the common stock of the Company, par value $1.00.      
 


 

2

--------------------------------------------------------------------------------

 

  (s) "US Director" means a Director who is considered a US resident for tax
purposes.       (t) "Valuation Date" means the date of the Director's Separation
from Service.       3. Eligibility.  Participation in the Plan shall be extended
to all Directors.       4. Administration.  The Committee shall administer the
Plan, provided that the Committee may delegate responsibility for administration
to such person or persons as it deems appropriate from time to time.  Subject to
the express provisions of the Plan, the Committee shall have the authority to do
all things that it may deem necessary or desirable in connection with the
administration of the Plan, including without limitation (a) to establish,
modify and revoke rules relating to the Plan; (b) to interpret and construe the
terms of the Plan, any rules under the Plan and the terms and conditions of any
award or benefit under the Plan; (c) to approve the form and content of any
documentation relating to awards or benefits under the Plan or Plan
administration; and (d) consistent with the express provisions of the Plan, to
approve, establish and amend the terms governing a benefit under the Plan.  All
determinations, interpretations and decisions made by the Committee under or
with respect to the Plan shall be final, conclusive and binding on the Company,
and Directors and any beneficiary of a benefit.  No member of the Committee
shall be liable for any action taken in good faith with respect to the Plan.  
Notwithstanding the foregoing, the Administrator shall have the authority to
approve the form and content of any election or beneficiary forms for the
efficient administration of the Plan.     5. Deferral Election.  A Director may
elect to defer all or a portion of his cash compensation including, without
limitation, his annual retainer and/or other fees for service as a Director (for
example, for serving as chair), if he completes and delivers to the
Administrator a written deferral election (i) designating the portion of such
compensation to be deferred under the Plan in 10% increments and (ii) specifying
whether the deferrals are to be allocated to the Cash Account or the DSU Account
(or both Accounts in 10% increments).  Notwithstanding the foregoing, a Canadian
Director cannot allocate a deferral to a Cash Account; any deferral by a
Canadian Director will be allocated to a DSU Account.  To be considered timely,
a Director must deliver the written deferral election as follows.       (a) For
Directors in office on the Effective Date, the deferral election must have been
completed and filed with the Administrator by December 31, 2008 to be effective
to defer compensation earned on and after the Effective Date under the Plan.   
    (b) With respect to any calendar year, the deferral election must be made
before the commencement of that calendar year.  Notwithstanding the foregoing,
if an individual first becomes elected or appointed as a Director during the
calendar year, the deferral election must be completed and filed with the
Administrator within 30 days after the Director is first elected or appointed.  
    An election made in accordance with the foregoing shall be effective for the
calendar year for which it was made but shall only be effective with regard to
compensation earned on and after January 1 of the year to which the election
relates or after the expiration of the 30-day election period for newly-elected
or appointed Directors, as the case may be. 


 

3

--------------------------------------------------------------------------------

 

  Once an election is made, it is irrevocable for the calendar year (or portion
thereof for newly-elected or appointed Directors) for which it was made and will
continue in effect for subsequent calendar years until revoked or changed by the
Director.  An election may be revoked or changed only with respect to a calendar
year subsequent to the date of the revocation or change.  If no election to
defer is made, the Director shall be deemed to have elected to be paid
compensation for his duties as a Director entirely in cash.  A Director's
written election shall constitute the Director's acceptance of the benefits and
terms of the Plan.       Notwithstanding any provision in the Plan to the
contrary, a US Director may file a written election to change Account
allocations for deferrals to be credited to the Plan on or after June 16, 2009. 
Upon acceptance by the Administrator, such allocation election shall remain in
effect until changed by the US Director.     6. Accounts.       (a)
Establishment of Accounts .  As of the Effective Date or, if later, the date on
which an individual becomes a Director and elects to defer compensation to the
Plan, the Administrator or its delegate shall establish an Account for each
Director to reflect the deferrals of amounts made for the Director's benefit,
together with any income adjustments thereto.  The Accounts shall not be used to
segregate assets for payment of any amounts deferred or allocated under the
Plan, and shall not constitute or be treated as a trust fund of any kind. 
Unless the Committee determines otherwise, the Plan shall maintain and credit
the following sub-Accounts: (i) Cash Account and (ii) DSU Account.  The Director
shall, at all times, have a nonforfeitable right to all amounts credited to his
Account.       (b) Crediting of Accounts.               (i) In General.  An
amount will be credited to a Director's Cash Account and/or DSU Account pursuant
to the Director's deferral election on each Crediting Date.               (A)
The amount allocated to the Cash Account shall be the amount of compensation
earned for that quarter and specified for allocation to the Cash Account.       
          (B) The amount allocated to the DSU Account shall be a number of
Deferred Share Units (including fractional Deferred Share Units) determined by
dividing (i) the amount of compensation earned for that quarter and specified
for allocation to the DSU Account by (ii) 95% of the Fair Market Value of the
Stock as of the Crediting Date.               (ii) Prior Plans.  Each Director
with a Prior Plan account balance and/or a deferred stock unit award granted in
2007 under the Bowater Incorporated 2006 Stock Option and Restricted Stock Plan
had such balance and/or award as of December 31, 2008 transferred to the Plan
and credited to his Account as an opening balance on the Effective Date.       
   

 


4

--------------------------------------------------------------------------------

 

      If such Prior Plan account balance was cash-based, such balance was
credited to a Director's Cash Account.  If such Prior Plan and/or award was
share or share unit-based, such shares or share units were converted into
Deferred Share Units at a ratio of one-to-one and credited to a Director's DSU
Account.  Unless otherwise stated herein, all Prior Plan amounts credited to
Accounts hereunder shall be subject to the terms of this Plan.  For reference,
no Canadian Director had a Prior Plan account balance in cash.  Therefore, all
Prior Plan account balances for Canadian Directors were transferred to the DSU
account.             (c) Earnings and Adjustments .               (i) Cash
Account.  As of the last day of each quarter, the Cash Account of each Director
shall be credited with interest, on the average balance of the Cash Account
during such quarter, at a rate equal to the Lipper Money Market Fund Index or in
the absence of such index, by a comparable index designated by the Committee,
for such quarter.               (ii) Deferred Share Unit Account.              
  (A) Dividends.  With respect to dividend record dates occurring during the
period in which Deferred Share Units are credited to a Director's DSU Account,
the Director's DSU Account will be increased to reflect dividends payable with
respect to Stock.  The  DSU Account will be increased by the number of Deferred
Share Units equal to the number of shares of Stock that could be purchased with
the dividends payable with respect to such Deferred Share Units as of the record
date for that dividend and based on the Fair Market Value of the Stock at the
time such dividends are paid.                 (B) Adjustments.  In the event of
any stock dividend, stock split, combination or exchange of shares, merger,
consolidation, spinoff or other distribution (other than normal cash dividends)
of Company assets to shareholders or any other change affecting the Stock, the
Committee may make such adjustments to the amount payable with respect to the
Deferred Share Units that the Committee, in its sole discretion, may deem
appropriate to reflect such change.             (d) Reallocation of Accounts. 
Transfers shall not be permitted between Accounts.           7. Distributions. 
A Director's Account shall be distributed in cash upon the Director's Separation
from Service or death, whichever is earlier.

5

--------------------------------------------------------------------------------

 

  Payment shall be made no later than the last day of the calendar year in which
the payment event occurs, or if later, the 15th day of the third month following
such event.  The latest payment date set forth in the preceding sentence has
been specified for purposes of complying with the provisions of Section 409A of
the Internal Revenue Code.  Notwithstanding the foregoing, if a Director made an
election under the Bowater Incorporated 2006 Stock Option and Restricted Stock
Plan to receive payment of deferred stock units awarded in 2007 in the form of
installment payments, such election will continue to be honored under the Plan.
          8. Designation of Beneficiary.  Each Director shall designate on forms
provided by the Administrator, signed by the Participant and delivered to the
Administrator, the Beneficiary or Beneficiaries to receive the balance credited
to the Director's Account in the event of his death.  A Director may, from time
to time, change the designated Beneficiary or Beneficiaries, without the consent
of such Beneficiary or Beneficiaries, by delivering to the Administrator a new
written and signed designation of Beneficiary.  The Director's spouse, if any,
shall not be required to consent in writing to any non-spouse designation.  The
Director may designate primary or contingent Beneficiaries.  The written
designation last delivered and signed by the Director shall be effective and
supersede all prior designations on file with the Administrator.           9.
Voting Rights.  A Director shall not be a shareholder of record with respect to
Deferred Share Units and shall have no voting rights with respect to the
Deferred Share Units.           10. Transferability.  Rights under the Plan may
not be sold, assigned, pledged, alienated or otherwise transferred or encumbered
except by will or the laws of descent and distribution.           11. Covenants
of Director.  As a condition of participation in this Plan, each participating
Director agrees to devote his best efforts and undivided loyalty to the Company
and devote such time to his tasks as a Director as shall be required to
discharge his obligations to the best of his abilities.           12. Remedies
of the Company.  Upon the occurrence of any one or more of the following
circumstances:             (a) if the Director is at any time removed from
incumbency as a Director for reasons deriving from his gross negligence or
misconduct detrimental to the business interests of the Company, or for criminal
conduct of any type (regardless of the effect thereof on the business interest
of the Company); or             (b) if the Director at any time materially fails
to comply with the requirements of Section 11;             then, and in any such
event, the Company's obligation to pay or provide benefits hereunder to such
Director shall automatically cease and terminate, and neither the Director nor
any other person claiming any benefit pursuant to the Director's participation
in this Plan shall have any rights, claims or causes of action hereunder against
the Board, the Company or any person acting on their behalf.           

6

--------------------------------------------------------------------------------

 

  The Company's sole remedy for breach by the Director of the provisions of
Section 11 shall be to cease paying or providing benefits pursuant to the
provisions of Section 7 or receive from the Director repayment of any amounts
paid.  Such remedy shall not preclude the Company from recovering from a
Director damages inflicted on the Company or its Affiliates by conduct of a
Director which renders the Director liable to the Company independently of the
fact that such conduct constitutes a breach of the Director's covenants in
Section 11.           13. Limitation of Rights of the Director.  Inclusion under
the Plan shall not give a Director any right or claim to a benefit, except as
specifically defined in this Plan.  The establishment of the Plan shall not be
construed as giving any Director a right to be continued in Service as a
Director of the Company.           14. Payments To Incompetents.  In the event
that any payment hereunder becomes payable to a person adjudicated to be
incompetent, payment thereof to the guardian or legal representative of such
person shall constitute full and complete compliance herewith and entitle the
Company to discharge with respect thereto.           15. Construction.          
  (a) The decision of the Committee on all matters concerning the interpretation
and administration of this Plan shall be final.  Each Director agrees, as a
condition to participation herein, to be bound by all actions and
interpretations regarding this Plan by the Committee.  Neither the Board, the
Committee, any individual Director nor any persons acting on their behalf shall
be subject to any liability to any Director or other person in the construction
and administration of this Plan.             (b) Notwithstanding any other
provision of this Plan, it is intended that all Deferred Share Units granted
under this Plan which are considered to be deferred compensation subject to
Section 409A of the Code shall be provided and paid in a manner, and at such
time, including without limitation payment only in connection with a permissible
payment event contained in Section 409A (e.g., separation from service from the
Company and its affiliates as defined for purposes of Section 409A of the Code),
and in such form, as complies with the applicable requirements of Section 409A
of the Code, to avoid the unfavorable tax consequences provided therein for
non-compliance.  In addition, it is intended that all Deferred Share Units
granted to Canadian Directors under this Plan shall be provided and paid in a
manner, and at such time, and in such form, as complies with the applicable
requirements of paragraph 6801(d) of the regulations to the Canadian Tax Act, to
avoid the unfavorable tax consequences provided therein for non-compliance. 
Notwithstanding the foregoing, none of the Company or its affiliates or the
Committee shall be liable to any person if such person is subject to any
additional tax, penalty or interest as a result of failure to comply with
Section 409A of the Code or paragraph 6801(d) of the regulations to the Canadian
Tax Act.           16. Amendment or Termination.  The Company reserves the right
at any time, and from time to time, by action of a majority of the Board at a
meeting at which all members thereof are present and voting or the required
notice of which contained an accurate summary of the action proposed for vote,
to amend, in whole or in part, any or all of the provisions of this Plan.       
   

7

--------------------------------------------------------------------------------

 

  The Company reserves the right to terminate the Plan at any time. 
Notwithstanding the foregoing, no such amendment or termination shall adversely
affect benefits under this Plan already being paid or having become
unconditionally payable pursuant to the terms hereof.  Upon termination of the
Plan, the Company reserves the discretion to accelerate distribution of
Directors' Accounts in accordance with regulations promulgated by the Department
of the Treasury under Code Section 409A.           17. Funding.  The Company's
obligations under this Plan shall be unfunded and the Company shall not be
obligated under any circumstances to fund its obligations under this Plan. 
Payment of a Director's Account balance shall be made from the Company's general
assets.  The rights of a Director to the payment of benefits under the Plan
shall be no greater than the rights of an unsecured creditor of the Company.    
        18. Governing Law.  This Plan shall be governed by and interpreted in
accordance with the laws of the State of Delaware and, subject to Section 16
above, shall be binding upon the Company and its successors, including any
successor which acquires all or substantially all of the assets of the Company.
         

*          *          *  

IN WITNESS WHEREOF, the Company has caused this document to be executed by its
duly authorized officer and be effective as of June 16, 2009.

ABITIBIBOWATER INC.

 

By:  /s/ Jacques
Vachon                                                                                   
 

Name:  Jacques Vachon

Title:  Senior Vice President, Corporate Affairs and Chief Legal Officer

Date Signed: June 16,
2009                                                                               

                                                                                                
 

